Title: To James Madison from William C. C. Claiborne, 25 March 1806 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


                    § From William C. C. Claiborne. 25 March 1806. “I fear the Garrison of Fort Stoddart will experience serious Inconveniences for the want of supplies; Judge Toulmin, who has just arrived from the Tombigby, informs me, that at the period of his Departure, there was at Fort Stoddard, 25 Barrels of flour, 8 Barrles of Beef, & a small quantity of Spirits; he adds that when this is gone, the Troops must suffer, unless supplies are sent from this place, or Natchez, for that in the County of Washington, he believes the Citizens will themselves experience a scarcity of provisions.
                    “It is confidently reported, that the Spaniards at Mobile are intriguing with the Indians, & that a quantity of Powder has been distributed; I have acquainted Governor Williams of these facts, & suggested to him the propriety of sending without delay a confidential person to the Nation; the absence of the Agent Mr. Dinsmore at this particular crisis, is unfortunate he is an active, faithful officer, & has great influence with the Chactaws; I hope he may soon be at his Post.”
                